Citation Nr: 1048112	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether  new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), and 
if so, whether service connection is warranted.
	
2.  Whether  new and material evidence has been received to 
reopen a service connection claim for residuals of a motor 
vehicle accident, to include post-traumatic tension headaches, 
and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1971 and April 1977 to January 1979, during the Vietnam Era and 
peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Salt Lake City, Utah, Regional Office (RO), which 
reopened the service connection claim for PTSD, ultimately denied 
service connection, and determined that new and material evidence 
had not been received to reopen a service connection claim for 
post-traumatic tension headaches.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

Service connection for PTSD and post-traumatic tension headaches 
was previously denied in a February 1985 rating decision.  
Subsequently, in a September 2005 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen the service connection claim for PTSD.  The requirement 
of submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal, 
despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As such, the issues are appropriately captioned as 
above.  

During the pendency of his appeal, the Veteran relocated to the 
Atlanta, Georgia, area.  Thus, his appeal was transferred to the 
Atlanta RO.    

The Board notes that the Veteran requested a hearing before a 
Member of the Board sitting at the RO and was notified that a 
hearing was scheduled for August 2010.  See July 2010 Board 
Hearing Notification Letter; see also July 2007 "Appeal to Board 
of Veterans' Appeals," VA Form 9.  There is no indication that 
the Veteran appeared for his scheduled hearing, and he has 
offered no explanation as to his failure to attend.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

The Board also notes that the RO originally adjudicated the issue 
as entitlement to service connection for PTSD.  However, medical 
evidence of record reveals additional diagnoses of various 
acquired psychiatric disorders, to include major depressive 
disorder with psychotic features.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The herein reopened issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied the 
Veteran's service connection claim for residuals of a motor 
vehicle accident, to include post-traumatic tension headaches; 
the Veteran was provided notice of the decision and of his 
appellate rights.

2.  The Veteran did not appeal the February 1985 rating decision, 
and such decision became final.

3.  The evidence received since the RO's February 1985 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the Veteran's service connection claim for residuals of a motor 
vehicle accident, to include post-traumatic tension headaches.

4.  In a September 2005 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
service connection claim for PTSD (the service connection claim 
was denied in a February 1985 rating decision and not appealed); 
the Veteran was provided notice of the decision and of his 
appellate rights.

5.  The Veteran did not appeal the September 2005 rating 
decision, and such decision became final.

6.  The evidence received since the RO's September 2005 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the Veteran's service connection claim for PTSD.

7.  The evidence regarding a relationship between the Veteran's 
residuals of a motor vehicle accident, to include post-traumatic 
tension headaches, and his in-service head injury is in 
equipoise.


CONCLUSIONS OF LAW

1.  The RO's unappealled February 1985 decision that denied 
service connection claim for residuals of a motor vehicle 
accident, to include post-traumatic tension headaches, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  Evidence received since the RO's February 1985 rating 
decision is new and material; the claim of entitlement to service 
connection for residuals of a motor vehicle accident, to include 
post-traumatic tension headaches, is therefore reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The RO's unappealled September 2005 decision that determined 
that new and material evidence had not been received to reopen a 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  Evidence received since the RO's September 2005 rating 
decision is new and material; the claim of entitlement to service 
connection for PTSD is therefore reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  Resolving all reasonable doubt in the Veteran's favor, 
residuals of a motor vehicle accident, to include post-traumatic 
tension headaches, was incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for a left 
knee condition (claimed as lymphadenitis of the left knee), the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Further, with regard to the herein reopened service connection 
claim for residuals of a motor vehicle accident, to include post-
traumatic tension headaches, the Board is herein granting in full 
benefit sought on appeal, specifically service connection for 
residuals of a motor vehicle accident, to include post-traumatic 
tension headaches.  As such, no discussion of VA's duty to notify 
or assist with regard to this issue is necessary.

Legal Criteria and Analysis - Applications to Reopen

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

By way of history, the Veteran initially filed a service 
connection claim for PTSD and post-traumatic tension headaches in 
July 1983.  In a February 1985 rating decision, the RO denied 
service connection for PTSD and post-traumatic tension headaches 
on the basis that there is no verifiable stressor  and that 
headaches were not incurred in or aggravated by service.  Because 
the Veteran did not submit a Notice of Disagreement to initiate 
appellate review and a Substantive Appeal to perfect an appeal of 
the RO's February 1985 rating decision, that determination became 
final, based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  
This is the last final decision regarding the Veteran's service 
connection claim for post-traumatic tension headaches. The 
evidence of record when the RO decided the claim in February 1985 
included the Veteran's service treatment records (STRs), service 
personnel records, VA treatment records, and statements submitted 
by the Veteran. 

In April 2005, the Veteran sought to reopen his service 
connection claim for PTSD.  In a September 2005 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the service connection claim for PTSD.  
Further, the RO determined that there was insufficient evidence 
to show that stressful experience occurred.  See 38 C.F.R. § 
3.304(f) (2005) (service connection for PTSD requires evidence of 
a medical diagnosis of PTSD, a link between current symptoms and 
an in-service stressor, and credible supporting evidence that a 
claim stressor occurred).  Because the Veteran did not submit a 
Notice of Disagreement to initiate appellate review and a 
Substantive Appeal to perfect an appeal of the RO's September 
2005 rating decision, that determination became final, based on 
the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last 
final decision regarding the Veteran's service connection claim 
for PTSD. The evidence of record when the RO decided the claim in 
September 2005 included the Veteran's STRs, service personnel 
records, VA treatment records, and statements submitted by the 
Veteran. 

Evidence associated with the claims file since the prior last 
final decision regarding the service connection claim for 
headaches (February 1985 rating decision) and the prior last 
final decision regarding the service connection claim for PTSD 
(September 2005 rating decision) includes statements and written 
argument submitted by the Veteran, VA treatment records including 
a January 2007 Psychology Note from the Salt Lake City VAMC, 
Social Security Administration (SSA) records, and a January 2007 
VA Mental Disorders Examination Report. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for PTSD 
and residuals of a motor vehicle accident, to include post-
traumatic tension headaches.  In this regard, a January 2007 VA 
Mental Disorders Examination Report and a January 2007 Psychology 
Note from the Salt Lake City VAMC, which were not of record at 
the time of the February 1985 and September 2005 rating 
decisions, reveals a relationship between the Veteran's residuals 
of motor vehicle accident disabilities and his service.  

As the RO denied service connection for headaches at least in 
part on the basis that they were not incurred in or aggravated by 
service (see February 1985 Rating Decision), the Board finds that 
the evidence received since such decision suggesting a 
relationship between the Veteran's residuals of motor vehicle 
accident disability and service, is new and material for the 
purpose of reopening the service connection claim for residuals 
of a motor vehicle accident, to include post-traumatic tension 
headaches.  

The evidence also includes statements from the Veteran  that he 
was subjected to incoming rocket attacks and enemy fire in 
Vietnam, and that he felt fear from incoming rocket attacks and 
enemy fire while serving in Vietnam, suggesting a relationship 
between his psychiatric disabilities and his service, which were 
not of record at the time of the February 1985 and September 2005 
rating decisions.  See January 2007 VA Mental Disorders 
Examination Report; November 2010 Appellant's Brief.  The Board 
notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was 
amended to reduce the evidentiary burden of establishing a 
stressor when it is related to a fear of hostile military or 
terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010),  
codified at 38 C.F.R. § 3.304(f)(3) (2010).  VBA Training Letter 
10-05 (July 16, 2010) states with regard to this amendment: "To 
reopen a claim under new § 3.304(f)(3), VA will accept a 
Veteran's lay statement regarding an in-service stressor - 'fear 
of hostile military or terrorist activity' - as sufficient to 
constitute new and material evidence for the purpose of reopening 
a previously denied claim, if the Veteran's record otherwise 
shows service in a location involving exposure to 'hostile 
military or terrorist activity.'  If review of the record 
discloses a previously submitted lay statement demonstrating 
'fear of hostile military or terrorist activity,' such statement 
will be sufficient for reopening a claim if the Veterans' record 
otherwise demonstrates service in a location involving exposure 
to 'hostile military or terrorist activity.'"   
 
The Veteran's statement demonstrates fear of hostile military 
activity and his records, including his service personnel 
records, his military occupation specialty (MOS) of mortarman, 
and notation of "participation against communist aggression (Chu 
Lai RVN)," show service in a location involving exposure to 
hostile military activity.  Pursuant to the VBA training letter 
interpreting the recent amendment to the PTSD regulation, the 
Veteran's statements in the January 2007 VA Mental Disorders 
Examination Report and the November 2010 Appellant's Brief are 
sufficient to reopen the service connection claim for an acquired 
psychiatric disorder, to include PTSD.  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The January 2007 VA Mental Disorders 
Examination Report, January 2007 Psychology Note from the Salt 
Lake City VAMC, and November 2010 Appellant's Brief coupled with 
the previously submitted evidence of record are material in that 
they suggest a relationship between the Veteran's current 
psychiatric and residual of motor vehicle accident disabilities 
and his service, and therefore raise a reasonable possibility of 
establishing the claims.  As such, the Board finds that the 
January 2007 VA Mental Disorders Examination Report, January 2007 
Psychology Note from the Salt Lake City VAMC, and November 2010 
Appellant's Brief are considered new and material for the purpose 
of reopening the service connection claims for an acquired 
psychiatric disorder, to include PTSD, and residuals of a motor 
vehicle accident, to include post-traumatic tension headaches, 
and such claims are reopened.    



Legal Criteria and Analysis - Service Connection Claim for 
Residuals of Motor Vehicle Accident

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current 
residuals of motor vehicle accident disability (claimed as post-
traumatic tension headaches), diagnosed as a cognitive disorder 
not otherwise specified, as reflected in a January 2007 VA Mental 
Disorders Examination Report and January 2007 Psychology Note.  
As there is evidence of a current chronic disability, the first 
element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for residuals of a 
motor vehicle accident, to include post-traumatic tension 
headaches, which he maintains is related to an in-service head 
injury sustained in a motor vehicle accident in 1977.  See June 
2010 "Statement of Accredited Representative in Appealed Case;" 
November 2010 Appellant's Brief.  

Review of the Veteran's STRs indicate that he complained of and 
received treatment for various complaints of headaches following 
a motor vehicle accident in October 1977.  See October 1977 to 
November 1977 Narrative Summary; November 1977 to December 1977 
Narrative Summary; August 1978 Clinical Record Consultation 
Sheet; August 1978 Chronological Record of Medical Care; 
September 1978 Chronological Record of Medical Care; November 
1978 Chronological Record of Medical Care.  He was assessed with 
post-concussion syndrome and headaches.  See October 1977 to 
November 1977 Narrative Summary; November 1977 to December 1977 
Narrative Summary.  In addition, the Veteran reports that he 
suffered an injury to his head and resultant headaches and memory 
loss in a 1977 motor vehicle accident during his active duty 
service. 
The Veteran is competent to report symptoms and injuries suffered 
in-service because this requires only personal knowledge, not 
medical expertise, as it comes to the Veteran through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds 
the Veteran's statements regarding in-service head injury during 
a 1977 motor vehicle accident consistent and credible with the 
Veteran's service.  

The record also contains positive medical nexus opinions.  The 
Board finds that the positive nexus opinions coupled with 
credible statements of in-service head injury are probative, and 
thus, the evidence supports the Veteran's service connection 
claim.  In this regard, the claims file contains a January 2007 
VA Mental Disorders Examination Report, which notes that the 
Veteran has a history of head injury during a motor vehicle 
accident in October 1977 and as a result had "headaches, 
confusion, and lightheadedness," and his cognitive disorder was 
"caused by fatal lobe syndrome caused by a head injury."  
	
The claims file also contains a January 2007 Psychology Note, 
which noted the Veteran's history of head trauma, and indicates 
that it is "at least as likely as not that the service related 
traumatic brain injury [head injury] resulted in deterioration of 
the cognitive function that persisted up to the present [the 
Veteran's diagnosed cognitive disorder]."  Thus, there is 
probative medical evidence revealing a relationship between the 
Veteran's residuals of motor vehicle accident disability, to 
include post-traumatic tension headaches, diagnosed as a 
cognitive disorder not otherwise specified, and his service.  

Thus, considering the above-noted evidence, the Board finds that 
service connection is in order.  There is probative, 
contemporaneous evidence of in-service head injury with post-
service symptomatology of headaches/cognitive disorder, and 
supportive lay and medical statements.  Resolving doubt in the 
Veteran's favor, the Board finds that the evidence as a whole 
supports service connection for residuals of a motor vehicle 
accident, to include post-traumatic tension headaches, diagnosed 
as cognitive disorder not otherwise specified.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant of 
service connection have been satisfied, and service connection 
for residuals of a motor vehicle accident, to include post-
traumatic tension headaches, is granted.       


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, has been received; to this extent, the appeal is 
granted.

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a motor vehicle accident, to 
include post-traumatic tension headaches, has been received; to 
this extent, the appeal is granted.

Service connection for residuals of a motor vehicle accident, to 
include post-traumatic tension headaches, is granted.


REMAND

The Board has herein reopened service connection claim for an 
acquired psychiatric disorder, to include PTSD.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's service connection 
claim so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that, in March 1971 at company camp 
(MAG-16 air base), a fellow servicemember threw a grenade that 
injured three officers.  He indicated that he continues to 
experience stress and nightmares from this event.  See January 
2008 Hand-Written Statement from the Veteran.  This stressor is 
unverifiable.  The Veteran also described experiencing trauma of 
incoming rocket attacks and enemy fire while serving in Vietnam.  
See January 2007 VA Mental Disorders Examination Report.  The 
Veteran implies that he felt fear from incoming rocket attacks 
and enemy fire while serving in Vietnam.  See November 2010 
Appellant's Brief. 

Post-service VA treatment records reflect diagnoses of PTSD and 
major depressive disorder.  

As noted, in general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible and 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson, 581 F.3d at 1316.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the 
result of fear of hostile military or terrorist activity, and 
review of the evidence of record indicates that the Veteran 
experienced trauma while serving in Vietnam of incoming rocket 
attacks and enemy fire.  See January 2007 VA Mental Disorders 
Examination Report.  Moreover, although his service personnel 
records do not demonstrate any combat service, the Veteran claims 
that his current psychiatric disability is the result of combat 
service in Vietnam, specifically his duties serving in infantry 
as a mortarman.  Therefore, the amended regulations appear to be 
relevant in the instant appeal.  As such, the Board finds that in 
light of the amended regulations regarding service connection for 
PTSD, a VA exam is necessary to ascertain whether the Veteran's 
PTSD disability is related to his stressors of experiencing 
incoming rocket attacks and enemy fire while serving in the 
infantry as a mortarman in Vietnam.  

Further review of the Veteran's claims folder indicates that he 
is also currently diagnosed with major depressive disorder, which 
he claims is related to his active duty service in Vietnam.  
Although he was afforded a VA examination regarding his 
psychiatric disabilities in January 2007 and the examiner 
assessed major depressive disorder and PTSD, the examiner did not 
determine if the Veteran's additional acquired psychiatric 
disorder, to include major depressive disorder, is etiologically 
related to his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).   Thus, the Veteran should be afforded an 
examination including an opinion regarding the relationship 
between the Veteran's current acquired psychiatric disability 
(assessed as major depressive disorder) based on review of all 
evidence of record.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the AMC/RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010). 

Additionally, while on remand, the Veteran should be afforded 
proper notice in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) with respect 





(CONTINUED ON NEXT PAGE)



to his claim for service connection for an acquired psychiatric 
disorder and PTSD.  Review of the claims folder reveals that the 
Veteran has not been provided such notice. 

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  Such notice 
should also include notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
RO/AMC should schedule the Veteran for a 
VA psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any currently present acquired 
psychiatric disability, to include PTSD 
and major depressive disorder with 
psychotic features.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed. Any indicated tests should be 
accomplished. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of any currently present 
psychiatric disability, to include PTSD and 
major depressive disorder, specifically 
whether it is at least as likely as not (a 
50 percent probability or greater) that any 
current psychiatric disability, to include 
PTSD and major depressive disorder, is 
etiologically related to the Veteran's 
military service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should specifically identify the 
stressor(s) which is(are) responsible for 
such diagnosis, to include the Veteran's 
stressor of fear from incoming rocket 
attacks while serving in Vietnam.  A 
complete rationale should be provided for 
any opinion.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
an acquired psychiatric disorder, to 
include PTSD.  If the service connection 
claim remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


